Exhibit 10.1

 

SEVERANCE AGREEMENT

 

THIS SEVERANCE AGREEMENT (this “Agreement”) is made as of May 6, 2016 (the
“Effective Date”) between Higher One Holdings, Inc., a Delaware corporation, or
any successor corporation thereto (“Holdings”), and [INSERT NAME], an individual
(the “Employee”).

 

RECITALS

 

WHEREAS, Holdings desires to provide certain severance payments to the Employee
in the event of a qualifying termination of employment as set forth below on the
terms and conditions set forth in this Agreement.

 

NOW THEREFORE, in consideration of the promises and mutual covenants contained
in this Agreement, the receipt, adequacy and legal sufficiency of which is
hereby acknowledged, and intending to be legally bound, Holdings and the
Employee agree as follows:

 

 

1.

Definitions.

 

 

a.

“Bonus Payment” shall mean:

 

 

i.

in the event the Employee’s employment is terminated as described in Section
2(a) of this Agreement, a prorated portion of the Employee’s annual incentive
under the Company’s Annual Incentive Plan (or any replacement plan or program)
that would have become payable based on actual performance of the Company
against the target(s) set by the Company (subject to any downward discretion
exercised by the Company in respect of the annual incentives paid to employees,
including the Employee) in respect of the year of termination had the Employee’s
employment continued, with such award prorated based on the number of days
during the year of termination which preceded the Employee’s termination of
employment, payable in a lump sum at such time as annual incentives for
performance in the year of termination otherwise become payable to the Company’s
executive officers, but in no event later than March 15 of the year following
the year in which the Termination Date occurs; and

 

 

ii.

in the event the Employee’s employment is terminated as described in Section
2(b) or 2(c) of this Agreement, a prorated portion of the Employee’s annual
incentive under the Company’s Annual Incentive Plan (or any replacement plan or
program) equal to the Employee’s target bonus amount in respect of the year of
termination multiplied by a fraction, the numerator of which is the number of
days during the year of termination which preceded the Termination Date, and the
denominator of which is three hundred sixty-five (365), payable in a lump sum as
soon as practicable on or following the later of (x) the Termination Date and
(y) with respect to a termination as described in Section 2(b) of this
Agreement, the date of the Change in Control, and with respect to a termination
as described in Section 2(c) of this Agreement, the date of the dissolution or
liquidation of the Company, but in no event later than March 15 of the year
following the year in which the Termination Date occurs; provided that,
notwithstanding anything to the contrary in this Agreement, if a Bonus Payment
for the year of termination has previously been made pursuant to Section 2(a) of
this Agreement, no Bonus Payment shall be made pursuant to Section 2(b) of this
Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

 

b.

“Cause” shall mean (i) the Employee’s material breach of any of his or her
obligations under any written agreement with Holdings or any of its
subsidiaries, (ii) the Employee’s material violation of any of the Company’s
policies, procedures, rules and regulations applicable to employees generally or
to employees at his or her grade level, in each case, as they may be amended
from time to time in the Company’s sole discretion, (iii) the Employee’s failure
to substantially perform his or her duties to Holdings or its subsidiaries
(other than as a result of physical or mental illness or injury), (iv) the
Employee’s willful misconduct or gross negligence that has caused or is
reasonably expected to result in material injury to the business, reputation or
prospects of Holdings or any of its subsidiaries, (v) the Employee’s fraud or
misappropriation of funds, or (vi) the Employee’s commission of a felony or
other serious crime involving moral turpitude.

 

 

c.

“Change in Control” shall mean any one person, or more than one person acting as
a group (as determined under section 1.409A-(i)(5)(v)(B) of the federal tax
regulations), acquires ownership of stock of Holdings that, together with stock
held by such person or group, constitutes more than 50 percent of the total fair
market value or total voting power of the stock of Holdings.

 

 

d.

“COBRA” shall mean Section 4980B of the Code and Section 601 of the Employee
Retirement Income Security Act of 1974, as amended.

 

 

e.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

 

f.

“Company” shall mean Holdings and its affiliates.

 

 

g.

“Disability” shall mean the Employee’s incapacity due to physical or mental
illness or injury resulting in the Employee being unable, due to such incapacity
or physical or mental illness, to perform the essential duties of his or her
employment with reasonable accommodation for a period not less than one hundred
eighty (180) days and shall be determined by the Company in its sole discretion.

 

 

h.

“Good Reason” shall mean the occurrence of any of the following events without
the Employee’s written consent: (i) a material reduction in the Employee’s base
salary, (ii) a material reduction in all of the Employee’s core responsibilities
at the Company, (iii) a relocation of the Employee’s principal place of business
to a location more than fifty (50) miles from his or her designated office
location, or (iv) a material breach by the Company of any provision of this
Agreement; provided that, within ninety (90) days following the occurrence of
any of the events described in clauses (i)-(iv) above, the Employee shall have
delivered written notice to the Company of his or her intention to terminate
employment for Good Reason, which notice shall specify in reasonable detail the
circumstances claimed to give rise to his or her right to terminate employment
for Good Reason, and the Company shall not have cured such circumstances within
thirty (30) days following the Company’s receipt of such notice.

 

 
2

--------------------------------------------------------------------------------

 

 

 

i.

“Termination Date” shall mean the date of the Employee’s termination of
employment with the Company.

 

2.

Severance Payments.

 

 

a.

Subject to Section 3 and Section 5 of this Agreement, other than a termination
of employment covered under Section 2(b) or 2(c) of this Agreement, in the event
that the Employee’s employment is terminated (i) by the Company without Cause
(other than as a result of death or Disability) or (ii) by the Employee for Good
Reason, the Company will pay or provide to the Employee: (A) any base salary
earned but not yet paid as of the Termination Date, any accrued vacation pay
payable pursuant to the Company’s policies, and any documented accrued and
unreimbursed business expenses in accordance with the Company’s policies, in
each case payable in a lump sum within thirty (30) days following the
Termination Date (the amounts and benefits, including payment terms and timing,
set forth in this clause (A), the “Accrued Obligations”), (B) the Bonus Payment
and (C) (I) an amount equal to one (1) year of then-current base salary, payable
in equal monthly installments in accordance with the Company’s customary payroll
practices, and (II) subject to the Employee’s and/or the Employee’s eligible
dependents’, as applicable, timely election of continuation coverage under
COBRA, reimbursement on a monthly basis for the COBRA premiums paid by the
Employee each month, through the twelfth (12th) calendar month that commences
after the Termination Date, to receive COBRA benefits for the Employee and/or
the Employee’s eligible dependents, in accordance with applicable law that the
Employee and/or the Employee’s eligible dependents, as applicable, remain
eligible for COBRA coverage (the amounts and benefits, including payment terms
and timing, set forth in this clause (C), the “Severance Payments”).  The Bonus
Payment and Severance Payments payable or provided pursuant to this Section 2(a)
are subject to and conditioned upon (x) the Employee’s execution of a valid
general release and waiver in a form reasonably acceptable to the Company,
waiving all claims the Employee may have against the Company, its successors and
assigns and its executives, officers and directors (the “Release”) and such
Release becoming effective within thirty (30) days following the Termination
Date and (y) the Employee’s continuing compliance with the obligations set forth
in Section 6 hereof (the conditions set forth in (x) and (y), the “Release and
Covenant Conditions”).

 

 
3

--------------------------------------------------------------------------------

 

 

 

b.

Subject to Section 3 and Section 5 of this Agreement, in the event that the
Employee’s employment is terminated within 75 days prior to or 12 months
following a Change in Control (i) by the Company without Cause (other than as a
result of death or Disability) or (ii) by the Employee for Good Reason, (A) all
of the Employee’s then unvested options to purchase shares of common stock of
Holdings (if any), restricted common stock of Holdings (if any) and restricted
stock units of Holdings (if any) and/or any awards resulting from adjustment,
exchange or substitution pursuant to Section 10 of Holdings’ Amended and
Restated 2010 Equity Incentive Plan and Section 11 of Holdings’ 2000 Stock Plan,
as amended (each, an “Award”) shall immediately become exercisable or vest, as
applicable, as of the later of the Termination Date or the date of the Change in
Control and be settled in accordance with the terms of their respective grant
agreements, and each stock option held by the Employee shall continue to remain
outstanding until the earlier of (x) the twelve (12) month anniversary of the
Termination Date and (y) the expiration date set forth in its respective grant
agreement (the amounts and benefits, including payment terms and timing, set
forth in this clause (A), the “Equity Acceleration”) and (B) the Company will
pay or provide to the Employee the Employee’s Accrued Obligations, the Bonus
Payment and Severance Payments. The Equity Acceleration, the Bonus Payment and
Severance Payments payable or provided pursuant to this Section 2(b) are subject
to and conditioned upon the Employee’s compliance with the Release and Covenant
Conditions. For purposes of Section 2(b)(A), any Awards that pursuant to their
terms would otherwise be forfeited and cancelled upon a termination of
employment prior to a Change in Control shall not be forfeited or cancelled at
such time but will remain outstanding until the earlier of (x) the Change in
Control, at which time the provisions of Section 2(b)(A) will take effect, and
(y) the 76th day following the Termination Date, at which time such Awards will
be forfeited and cancelled.

 

 

c.

Subject to Section 3 and Section 5 of this Agreement, in the event that the
Employee’s employment is terminated (i) by the Company without Cause (other than
as a result of death or Disability) or (ii) by the Employee for Good Reason in
connection with the dissolution or liquidation of the Company, the Employee
shall receive the Employee’s Accrued Obligations, Equity Acceleration, Bonus
Payment and Severance Payments. The Equity Acceleration, Bonus Payment and
Severance Payments provided pursuant to this Section 2(c) are subject to and
conditioned upon the Employee’s compliance with the Release and Covenant
Conditions.

 

 

d.

Subject to Section 3 and Section 5 of this Agreement, in the event the
Employee’s employment with the Company is terminated by reason of death or
Disability, by the Employee without Good Reason or by the Company for Cause, the
Company will pay or provide to the Employee the Employee’s Accrued Obligations.

 

 

e.

Except as provided in this Section 2, the Company shall have no additional
obligations under this Agreement upon the Employee’s termination of employment
with the Company for any reason.

 

 
4

--------------------------------------------------------------------------------

 

 

3.

Other Plans.

 

Except to the extent that any term of this Agreement confers rights to severance
payments and benefits that are more favorable to the Employee than are available
under any other employee (including executive) benefit plan or executive
compensation plan of the Company in which the Employee participates or under any
agreement between the Company and the Employee (“Other Plans”), the Employee’s
rights under any such Other Plan(s) shall be determined in accordance with the
terms of such Other Plan (as it may be modified or added to by the Company from
time to time), except as otherwise provided in Section 5 of this Agreement, and
the Employee will have no rights to the corresponding severance payment(s)
and/or benefit(s) provided under Section 2 of this Agreement. To the extent that
any term of this Agreement confers rights to severance payments and benefits
under Section 2 of this Agreement that are more favorable to the Employee than
are available under any such Other Plan, the Employee’s rights under this
Agreement shall be determined in accordance with this Agreement, and the
Employee will have no rights to corresponding severance payment(s) and/or
benefit(s) provided under any such Other Plan. Notwithstanding the foregoing, if
any Other Plan in effect as of the effective date of this Agreement provides for
a timing or schedule of payments that differs from the timing or schedule of
payments in this Agreement, any severance payments and benefits provided under
Section 2 of this Agreement shall be paid in accordance with the timing and
schedule of payments under such Other Plan, to the extent required for
compliance with Section 409A (as defined below).

 

4.

Employment at Will. Nothing in this Agreement shall be construed as giving the
Employee the right to be retained in the employment of the Company, nor shall it
affect the right of the Company to dismiss the Employee, with or without Cause,
without any liability except as provided in this Agreement.

 

5.

Golden Parachute Payments.

 

Notwithstanding any other provision of this Agreement or any other plan,
arrangement, or agreement to the contrary, if any of the payments or benefits
provided or to be provided by the Company to the Employee or for the Employee’s
benefit pursuant to the terms of this Agreement or otherwise (“Covered
Payments”) constitute parachute payments (“Parachute Payments”) within the
meaning of Section 280G of the Code and would, but for this Section 5, be
subject to the excise tax imposed under Section 4999 of the Code (or any
successor provision thereto) or any similar tax imposed by state or local law or
any interest or penalties with respect to such taxes (collectively, the “Excise
Tax”), then the Covered Payments shall be payable either (i) in full or (ii)
after reduction to the minimum extent necessary to ensure that no portion of the
Covered Payments is subject to the Excise Tax, whichever of the foregoing (i) or
(ii) results in the Employee’s receipt on an after-tax basis of the greatest
amount of benefits after taking into account the applicable federal, state,
local and foreign income, employment and excise taxes (including the Excise
Tax). If Covered Payments are reduced, such Covered Payments shall be reduced in
a manner that maximizes the Employee’s economic position. In applying this
principle, the reduction shall be made in a manner consistent with the
requirements of Section 409A, to the extent applicable, and where two or more
economically equivalent amounts are subject to reduction but payable at
different times, such amounts payable at the later time shall be reduced first
but not below zero (0).

 

 
5

--------------------------------------------------------------------------------

 

 

6.

Restrictive Covenants.

 

 

a.

Non-Solicitation.  During the Employee’s employment with the Company and for
twelve (12) months thereafter, the Employee shall not, directly or indirectly,
solicit or assist any other Person (as defined below) in soliciting any employee
of the Company to perform services for any entity (other than the Company),
attempt to induce any such employee to leave the employ of the Company, or hire
or engage on behalf of himself or herself or any other Person any employee of
the Company or anyone who was employed by the Company during the six (6) month
period preceding such hiring or engagement.

 

  

 

b.

Confidentiality.  The Employee shall, during the Employee’s employment with the
Company and thereafter, hold in strict confidence any proprietary or
Confidential Information related to the Company.  For purposes of this
Agreement, the term “Confidential Information” shall mean all information of the
Company (in whatever form) which is not generally known to the public, including
without limitation any inventions, processes, methods of distribution, customer
lists or customers’ or trade secrets.  Upon the termination of employment with
the Company, the Employee shall not take, without the prior written consent of
the Company, any Confidential Information, including without limitation any
business plans, contact lists, strategic plans or reports or other document (in
whatever form) of the Company, relating to its methods of distribution, or any
description of any formulas or secret processes and will return any such
information (in whatever form) then in the Employee’s possession.

 

 

 

c.

Non-Compete.  The Company would likely suffer significant harm from the
Employee’s competing with the Company during employment with the Company and for
some period of time thereafter.  Accordingly, during employment with the Company
and for a period of twelve (12) months following termination of employment for
any reason, directly or indirectly, the Employee shall not become employed by,
engage in business with, serve as an agent or consultant to, become a partner,
member, principal, stockholder or other owner (other than a holder of less than
1% of the outstanding voting shares of any publicly held company) of, or
otherwise perform services relating to, the Business (as defined below) for any
Person that is engaged in, or otherwise competes or has a reasonable potential
for competing with the Business (as defined herein), anywhere in which the
Company engage in or intend to engage in the Business or where the Company’s
customers are located (whether or not for compensation).  For purposes of this
Agreement, the term “Person” shall mean any individual, partnership,
corporation, limited liability company, unincorporated organization, trust or
joint venture, or a governmental agency or political subdivision thereof.  For
purposes of this Agreement, the “Business” shall mean the Company’s current and
planned offering and provision of products and services to its higher education
institution clients and customers.

 

 

d.

Non-Disparagement.  During employment with the Company and for three (3) years
thereafter, the Employee shall not defame or disparage the Company and its
officers, directors, members or executives.  During employment with the Company
and for three (3) years thereafter, the Employee shall cooperate with the
Company in refuting any defamatory or disparaging remarks by any third party
made in respect of the Company’s directors, members, officers or executives.

 

 
6

--------------------------------------------------------------------------------

 

 

 

e.

Injunctive Relief.  It is impossible to measure in money the damages that will
accrue to the Company in the event that the Employee breaches any of the
restrictive covenants provided in this Section 6.  The foregoing shall not
prejudice the Company’s right to require the Employee to account for and pay
over to the Company the compensation, profits, monies, accruals or other
benefits derived or received by the Employee as a result of any transaction
constituting a breach of any of the restrictive covenants provided in this
Section 6.

 

 

f.

Whistleblower. Notwithstanding anything herein to the contrary, nothing in this
Agreement or any other plan, arrangement or agreement of the Company shall (i)
prohibit the Employee from making reports of possible violations of federal law
or regulation to any governmental agency or entity in accordance with the
provisions of and rules promulgated under Section 21F of the Securities Exchange
Act of 1934 or Section 806 of the Sarbanes-Oxley Act of 2002, or of any other
whistleblower protection provisions of state or federal law or regulation, or
(ii) require notification or prior approval by the employer of any reporting
described in clause (i); provided, however, that the Employee is not authorized
to disclose communications with counsel that were made for the purpose of
receiving legal advice or that contain legal advice or that are protected by the
attorney work product or similar privilege.

  

 

7.

Miscellaneous.

 

 

 

a.

Amendment.  This Agreement may be amended or terminated only by a written
agreement signed by both parties hereto.  

 

 

b.

Waivers.  No waiver of a breach of any provision of this Agreement shall be
construed to be a waiver of any other breach of this Agreement. No waiver of any
provision of this Agreement shall be enforceable unless it is in writing and
signed by the party against whom it is sought to be enforced.    

 

 

c.

 Assignment.  Rights and obligations under this Agreement are not assignable by
the Employee, except as provided by will or operation of law or any plan,
policy, program, arrangement or corporate governance document of, or other
agreement with, the Company.  The Company’s rights and obligations under this
Agreement are assignable by the Company to any successor to the Company or an
acquirer of all or substantially all of the assets of the Company.  

 

 

d.

Successors; Binding Agreement; Third Party Beneficiaries.  This Agreement will
inure to the benefit of and be binding upon any permitted assignees of the
parties hereto.  The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume this
Agreement in the same manner and to the same extent the Company would have been
required to perform it if no such succession had taken place.  As used in this
Agreement, “the Company” shall mean both the Company as defined above and any
such successor that assumes this Agreement, by operation of law or otherwise.

 

 
7

--------------------------------------------------------------------------------

 

 

 

e.

Severability. If any term of this Agreement is rendered, declared or held to be
invalid or unenforceable, the remaining provisions hereof shall remain in full
force and effect, shall in no way be affected, impaired or invalidated, and
shall be enforced to the full extent permitted by law and equity.

 

 

f.

Entire Agreement. Except as expressly provided otherwise in this Agreement, this
Agreement constitutes the entire agreement between the Company and the Employee
regarding the subject matter of this Agreement, and fully supersedes any and all
prior agreements, written or oral, between the parties relating to the
Employee’s severance rights and eligibility, except to the extent otherwise
expressly provided herein.

  

 

g.

Counterparts. This Agreement may be executed in any number of counterparts and
by facsimile, and each such counterpart hereof shall be deemed to be an original
instrument, but all such counterparts together shall constitute but one
agreement.

 

 

h.

Notices. Any notice or other communication hereunder shall be in writing and
shall be effective upon receipt (or refusal of receipt) if delivered personally,
or sent by overnight courier if signature for the receiving party is obtained,
or sent by certified or registered mail, postage prepaid, to the other party at
the address set forth below:

 

 

 

 

If to the Company:

Higher One Holdings, Inc.

115 Munson Street

New Haven, CT 06511

Attention: General Counsel

       

If to the Employee:

at the address on file with the

Company

  

 

Either party may change its specified address by giving notice in writing to the
other.

  

 

i.

Interpretation. The headings used herein are for convenience only and do not
limit or expand the contents of this Agreement.

 

 

j.

Survival. Any provisions of this Agreement creating obligations extending beyond
the term of this Agreement shall survive the expiration or termination of this
Agreement, regardless of the reason for such termination.

 

 
8

--------------------------------------------------------------------------------

 

 

 

k.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Connecticut without reference to its principals of
conflict of law.

 

 

 

l.

Withholding.  The Company may withhold from any and all amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

 

 

 

m.

Section 409A Compliance.  The intent of the parties is that payments and
benefits under this Agreement comply with, or be exempt from, the requirements
of Section 409A of the Code and the regulations and guidance promulgated
thereunder (collectively “Section 409A”) and, accordingly, to the maximum extent
permitted, this Agreement shall be limited, construed and interpreted in
accordance with such intent and, notwithstanding any other provision of this
Agreement, in accordance with this Section 7(g).  A termination of employment
shall not be deemed to have occurred for purposes of any provision of this
Agreement providing for the payment of any amounts or benefits subject to
Section 409A upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Section
409A and, for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment” or like terms shall mean “separation
from service.”  The determination of whether and when a separation from service
has occurred shall be made in a manner consistent with, and based on the
presumptions set forth in, US Treasury Regulation Section 1.409A-1(h) or any
successor provision thereto.  It is intended that each installment, if any, of
the payments and benefits provided hereunder shall be treated as a separate
“payment” for purposes of Section 409A.  Neither the Company nor the Employee
shall have the right to accelerate or defer the delivery of any such payments or
benefits except to the extent specifically permitted or required by Section
409A; and if, as of the date of the “separation from service,” the Employee is a
“specified employee” (within the meaning of that term under Section
409A(a)(2)(B) of the Code, or any successor provision thereto), then with regard
to any payment or the provision of any benefit that is subject to this section
(whether under this Agreement, or pursuant to any other agreement with or plan,
program, payroll practice of the Company, including any Other Plan), is not
exempt from Section 409A pursuant to Treasury Regulation Sections 1.409A-1(b)(4)
and/or 1.409A-1(b)(9) and is due upon or as a result of the Employee’s
separation from service, such payment or benefit shall not be made or provided,
to the extent making or providing such payment or benefit would result in
additional taxes or interest under Section 409A, until the date which is the
earlier of  (A) the expiration of the six (6)-month period measured from the
date of such “separation from service,” and (B) the date of the Employee’s death
(the “Delay Period”) and this Agreement and each such agreement, plan, program,
or payroll practice including any Other Plan shall hereby be deemed amended
accordingly.  Upon the expiration of the Delay Period, all payments and benefits
delayed pursuant to this section (whether they would have otherwise been payable
in a single sum or in installments in the absence of such delay) shall be paid
or reimbursed to the Employee in a lump sum, and any remaining payments and
benefits due under this Agreement or any other agreement with or plan, program,
payroll practice of the Company, including any Other Plan, shall be paid or
provided in accordance with the normal payment dates specified for them herein
or therein.  All reimbursements and in-kind benefits provided under this
Agreement or otherwise to the Employee shall be made or provided in accordance
with the requirements of Section 409A to the extent that such reimbursements or
in-kind benefits are subject to Section 409A.  All expenses or other
reimbursements paid pursuant herewith and therewith that are taxable income to
the Employee shall in no event be paid later than the end of the calendar year
next following the calendar year in which the Employee incurs such expense or
pay such related tax.  With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Section 409A, the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, the amount of expenses
eligible for reimbursement, or in-kind benefits provided, during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, provided that, the foregoing
clause shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect and
such payments shall be made on or before the last day of the Employee’s taxable
year following the taxable year in which the expense occurred.

 

 
9

--------------------------------------------------------------------------------

 

 

 

n.

No Duty to Mitigate. The Employee shall not be required to mitigate, by seeking
employment or otherwise, the amount of any payment that the Company becomes
obligated to make under this Agreement and, except as expressly provided in this
Agreement, amounts or other benefits to be paid or provided to the Employee
pursuant to this Agreement shall not be reduced by reason of the Employee’s
obtaining other employment or receiving similar payments or benefits from
another employer.

 

 (remainder of page intentionally left blank)

 

 
10

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have executed this Severance Agreement as of
the date first above written.

 

 

 

 

HIGHER ONE HOLDINGS, INC.: 

 

 

 

 

      By:                                                       
Name:                                                  
Title:                                                                 EMPLOYEE
     

Employee Signature:

                                                                 

 

 

11